Citation Nr: 0919795	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  04-18 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of chemical lye burns to the 
conjunctiva and cornea of both eyes, with minimal scarring of 
the corneas.  

2.  Entitlement to a compensable disability rating for a 
bilateral hearing loss disability.  

3.  Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to August 
1956 and from October 1956 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In June 2003, the RO continued noncompensable 
ratings for the service-connected eye injury and hearing 
loss.  TDIU was denied in July 2007.  Later in July 2007, 
another rating decision assigned a 10 percent rating, 
effective the date of claim, for the service-connected eye 
scarring.  

An October 2008 RO rating decision increased the evaluation 
of the Veteran's service-connected posttraumatic stress 
disorder (PTSD) to 70 percent.  In March 2009, he withdrew 
his claim for an increased rating for PTSD.  

In March 2009, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
The transcript of the hearing is in the claims folder.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The service-connected eye disability is manifested by 
scarring of the cornea and the ingrowth of vessels estimated 
to be about 2.5 millimeters into the inferior cornea of the 
right eye and less into the inferior cornea of the left eye.  

2.  There is no loss of visual acuity, active conjunctivitis, 
dry eyes, lagophthalmos, keratitis, blepharitis, glaucoma, 
cataracts, or other eye disability associated with the well 
healed, stable service-connected scars.  

3.  The service-connected bilateral hearing loss disability 
is manifested by pure tone thresholds, in decibels, of 59 on 
the right and 58 on the left, with speech recognition ability 
of 94 percent correct in both ears.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of chemical lye burns to the conjunctiva and cornea 
of both eyes, with minimal scarring of the corneas, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.75, 4.76, 4.84a 
and Codes 6017, 6018, 6078, 6079 (2008).  

2.  The criteria for a compensable rating for a bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.85 and Code 6100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

A letter from the RO, dated in March 2002, provided the 
Veteran with an explanation of the type of evidence necessary 
to substantiate his increased rating claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The notice was updated with an additional letter in October 
2002.  The initial notice letters were provided before the 
initial adjudication of his claim in June 2003.  An updated 
notice letter was sent in October 2008.  Thereafter, the 
appellant was afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  This cured any notice defects 
before the agency of original jurisdiction (AOJ) 
readjudicated the case by way of a supplemental statement of 
the case issued in February 2009.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  At his February 2009 Board 
hearing, and in conference prior to the hearing, the Veteran 
exhibited actual knowledge of the factors needed for higher 
ratings.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The Veteran has had a hearing and a VA 
examination.  A medical opinion has been obtained.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


Increased Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Eyes

The service-connected residuals of chemical lye burns to the 
conjunctiva and cornea of both eyes, with minimal scarring of 
the corneas, are currently rated as 10 percent disabling by 
analogy to diagnostic code 6018.  See 38 C.F.R. § 4.20.  The 
July 2007 rating decision, which granted the increase, based 
it on the Veteran's subjective complaints of having a foreign 
body sensation and light sensitivity, as well as slight 
debris noted on objective examination.  

Keratitis is an inflammation of the cornea.  Stedman's 
Medical Dictionary, 943 (27th ed., 2000).  In chronic form, it 
is to be rated from 10 to 100 percent disabling for 
impairment of visual acuity or field loss, pain, rest 
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during the continuance of active 
pathology.  The minimum rating during active pathology being 
10 percent.  38 C.F.R. Part 4, Code 6001.  

Limitations of visual acuity are evaluated based on the best 
distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75.  Visual acuity of 20/40 or less 
in both eyes will be noncompensable.  38 C.F.R. Part 4, Code 
6079.  A 10 percent rating requires a service-connected 
limitation of visual acuity in both eyes of at least 20/50 in 
one service-connected eye and 20/40 in the other service-
connected eye.  38 C.F.R. Part 4, Code 6079.  A 20 percent 
rating requires a service-connected limitation of visual 
acuity in both eyes of at least 20/70 in one service-
connected eye and 20/50 in the other service-connected eye.  
38 C.F.R. Part 4, Code 6078.  

The rating criteria provides that chronic conjunctivitis will 
be rated on residuals if it is healed; and will be rated as 
noncompensable if there are no residuals.  38 C.F.R. Part 4, 
Codes 6017 and 6018.  Chronic trachomatous conjunctivitis 
that is active; will be rated for impairment of visual 
acuity; with a minimum rating of 30 percent while there is 
active pathology.  38 C.F.R. Part 4, Code 6017.  Trachoma is 
a chronic contagious microbial inflammation, with hypertrophy 
of the conjunctiva, marked by formation of minute grayish or 
yellowish translucent granules caused by Chlamydia 
trachomatis.  Stedman's Medical Dictionary, 1852 (27th ed., 
2000).  Other types of chronic conjunctivitis will be rated 
as 10 percent disabling when active, with objective symptoms.  
38 C.F.R. Part 4, Code 6018.  

At the March 2009 Board hearing, the Veteran's representative 
asserted that the service-connected eye disorder should be 
rated under diagnostic code 6017, due to recurrent 
infections.  The Veteran testified that his eyes were subject 
to recurrent bacterial, viral and fungal infections.  
However, while the Veteran is competent to report the eye 
symptoms he experiences, he does not have the medical 
training and experience to diagnose his eye symptoms as any 
particular infection.  In this case, there is no competent 
medical evidence of recurrent infections and, particularly, 
there is no competent medical evidence of trachomatous 
conjunctivitis.  To the contrary, as reflected in the 
evidence discussed below, the competent medical evidence is 
to the effect that the service-connected eye injury residuals 
are stable and not active.  Consequently, the service-
connected eye disability is not analogous to active chronic 
trachomatous conjunctivitis and the Board is unable to rate 
the disability under diagnostic code 6017.  38 C.F.R. § 4.20 
(2008).  

VA clinical notes show the Veteran was seen at the optometry 
clinic, in October 2000, for a routine eye examination.  He 
reported slightly reduced acuity with and without his current 
glasses.  During the last year and a half, he had several 
episodes of double vision.  His history was significant for a 
chemical burn to both eyes with lye, in 1952 or 1953, with no 
permanent loss of vision; hyperthyroidism; hypertension; and 
hypercholesterolemia.  Visual acuity with his current glasses 
was 20/30 on the right and 20/20 on the left.  Pupils were 
normal.  Ocular movements were full.  Confrontation fields 
were full.  Changes in refraction were indicated.  Slit lamp 
examination showed the corneas were clear.  The conjunctivae 
were clear.  The anterior chambers were quiet.  The irides 
were intact.  The lenses were clear.  Tonometry was 13 on the 
right and 14 on the left.  A dilated fundus examination was 
done.  The assessment was hyperopia and presbyopia.  A 
possible intermittent diplopia was also considered; however, 
it was most likely due to uncorrected refractive error.  A 
spectacle prescription was ordered.  

The Veteran was seen at the VA optometry clinic in November 
2000.  A note shows that he complained of having doubled 
vision that morning.  The symptoms were only in the left eye 
and improved with glasses but did not go away completely.  
His current glasses had been working fine for 3 weeks.  His 
history was significant for a chemical burn to both eyes with 
lye, in 1952 or 1953, with no permanent loss of vision; 
hyperthyroidism; hypertension; and hypercholesterolemia.  
Visual acuity with glasses was 20/20 in both eyes.  Pupils 
were normal.  Ocular movements were full.  Confrontation 
fields were full.  The cover test was orthophoric.  
Refraction showed there was no doubling with a change of the 
left eye axis.  The assessment was undercorrected 
astigmatism.  

A note shows the Veteran was seen at the VA optometry clinic 
for a routine eye examination in February 2003.  He noted 
slightly reduced acuity with glasses.  He also reported 
seasonal allergies; a chemical burn to both eyes with lye, in 
1952 or 1953, with no permanent loss of vision; 
hyperthyroidism (Graves disease); hypertension; and 
hypercholesterolemia.  Visual acuity with glasses was 20/25 
in both eyes.  Pupils were normal.  Ocular movements were 
full.  Confrontation fields were full.  On slit lamp 
examination, the corneas had inferior scarring and vessel 
encroachment.  The right eye had mild punctuate opacities 
with minimal fluorescein stain.  It was noted that he might 
have lagophthalmos at times.  Lagophthalmos is a condition in 
which the complete closure of the eyelids over the eyeball is 
difficult or impossible.  Stedman's Medical Dictionary, 960 
(27th ed., 2000).  The conjunctivae were clear.  The anterior 
chambers were quiet.  The irides were intact.  The lenses 
were clear.  The assessment was hyperopia and presbyopia; 
increase in intraocular pressure and cupping; self reported 
history of Graves disease with minimal corneal involvement; 
and cornea scarring due to remote lye exposure.  

In February 2003, a private ophthalmologist examined the 
Veteran for VA.  During service, while on mess duty, lye for 
a plugged drain splashed in the Veteran's eyes.  The examiner 
previously saw the Veteran in 1997.  At that time, he had 
20/25 vision in each eye and slight inferior corneal scarring 
on each eye.  On examination in February 2003, visual acuity 
with glasses was 20/25 in the right eye and 20/20 in the left 
eye.  Goldman visual field testing included diagrams and was 
normal.  The conjunctivae were normal bilaterally.  On the 
cornea, there was an inferior 3 to 4 millimeter pannus in 
each eye, which was well below the visual axis.  The lenses 
showed a trace of nuclear sclerosis, bilaterally.  Numerous 
other normal findings were reported.  The impression was post 
chemical burns, alkali, both eyes, occurring in line of duty 
July 4, 1954; residual inferior corneal scars, both eyes, 
secondary to diagnosis #1, not visually significant; and, 
refractive error, with best corrected visual acuity of 20/25 
right eye and 20/20 left eye.  

A VA clinical note, dated in August 2003, shows the Veteran's 
visual acuity with his current glasses was 20/40 in the right 
eye and 20/30 in the left eye.  Corrected refraction brought 
the visual acuity of both eyes to 20/20.  Slit lamp 
examination disclosed inferior scarring of the corneas.  The 
conjunctivae were clear on the right and with 1+ nasal 
injection on the left.  Other findings were normal.  Testing 
of visual fields revealed the right eye had one point of loss 
inferiorly and the left eye had 2 points of loss.  The losses 
in both eyes were not in a glaucomatous pattern.  The 
assessment was intraocular pressure decreased from previous 
examination and normal visual field of both eyes; self 
reported history of Graves' disease, without ocular 
involvement; and, cornea scarring due to remote lye exposure.  

A note shows the Veteran was seen at a VA clinic in June 2004 
for decreased visual acuity.  He had no other complaints.  
His history was significant for a chemical burn to both eyes 
with lye, in 1952 or 1953.  Fortunately, he did not suffer 
permanent loss of vision.  He also gave a history of 
hyperthyroidism (Graves disease), diagnosed in 1972 and 
treated with irradiation.  He was currently using a thyroid 
supplement.  He also had hypertension and 
hypercholesterolemia.  Visual acuity with glasses was 20/20 
in both eyes.  Pupils were normal.  Ocular movements were 
full.  Confrontation fields were full.  On slit lamp 
examination, the corneas had inferior scarring and vessel 
encroachment.  The right eye had mild punctuate opacities.  
The conjunctivae were clear.  The anterior chambers were 
quiet.  The irides were intact.  The lenses had trace nuclear 
sclerosis with vacuoles.  The assessment was mild glaucoma 
suspected based upon history of increased intraocular 
pressure and cupping; self reported history of Graves disease 
without ocular involvement; cornea scarring due to remote lye 
exposure; and hyperopia and presbyopia.  

The Veteran was seen at the VA optometry clinic, in November 
2004.  He complained of tearing, itching and burning of both 
eyes for 2 weeks.  Vision remained clear.  He stated that the 
symptoms occurred 2 or 3 times yearly and had done so for 30 
years.  It was noted that he had a chemical burn with lye to 
both eyes, in 1952 or 1953, and did not suffer permanent loss 
of vision.  He also gave a history of hyperthyroidism (Graves 
disease), diagnosed in 1972 and treated with irradiation.  He 
was currently using a thyroid supplement.  He also had 
hypertension and hypercholesterolemia.  Visual acuity with 
glasses was 20/20 in both eyes.  Pupils were normal.  Ocular 
movements were full.  Confrontation fields were full.  Slit 
lamp examination showed the lids had a moderate scurf 
(dandruff).  See Stedman's Medical Dictionary, 1608 (27th 
ed., 2000).  The corneas had inferior scarring and vessel 
encroachment.  Both eyes had numerous very faint and small 
punctuate opacities, which shed fluoresein.  The conjunctivae 
were clear.  The anterior chambers were quiet.  The irides 
were intact.  The lenses had trace nuclear sclerosis.  The 
assessment was Thygeson's keratitis, bilaterally; chronic 
blepharitis; mild glaucoma suspected based upon history; self 
reported history of Graves disease without ocular 
involvement; and cornea scarring due to remote lye exposure.  
Thygeson's disease or Thygeson's keratitis is a superficial 
punctuate keratitis.  Stedman's Medical Dictionary, 521 (27th 
ed., 2000).  Medication was started.  

Approximately a week later, the Veteran returned for follow-
up for presumed Thygeson's keratitis.  He reported 
considerable improvement in symptoms beginning on the day of 
treatment.  He stated that the symptoms occurred 2 or 3 times 
yearly and had done so for 30 years.  It was noted that he 
had a chemical burn with lye to both eyes in 1952 or 1953.  
Visual acuity with glasses was 20/20 in both eyes.  Pupils 
were normal.  Ocular movements were full.  Confrontation 
fields were full.  Slit lamp examination revealed the lids 
had a moderate scurf.  The cornea had inferior scarring and 
vessel encroachment.  Both eyes had numerous very faint and 
small punctuate opacities, which shed fluorescein (unchanged 
from a week earlier).  The conjunctivae were clear.  The 
anterior chambers were quiet.  The irides were intact.  The 
lenses had trace nuclear sclerosis.  The assessment was 
Thygeson's keratitis, bilaterally - symptomatic improvement; 
chronic blepharitis; mild glaucoma based upon history; self 
reported history of Graves disease without ocular 
involvement; and cornea scarring due to remote lye exposure.  

The Veteran was seen again at the VA optometry clinic in 
December 2004.  He said that his eyes felt and saw well, but 
he had quite a bit of mattering in both.  Visual acuity with 
his current glasses was 20/30 on the right and 20/20 on the 
left.  The pupils were normal.  Ocular motions were full.  
The confrontation fields were full.  Slit lamp examination 
disclosed a moderate/severe scurf.  The cornea had inferior 
scarring and vessel encroachment.  Both eyes had numerous 
very faint and small punctuate opacities, which shed 
fluorescein (unchanged from previous examinations).  The 
conjunctivae were clear.  The anterior chambers were quiet.  
The irides were intact.  The lenses had trace nuclear 
sclerosis.  The assessment was Thygeson's keratitis, 
bilaterally - asymptomatic improvement; chronic blepharitis - 
accounts for current symptoms; mild glaucoma suspect based 
upon history; self reported history of Graves disease without 
ocular involvement; and cornea scarring due to remote lye 
exposure.  This assessment is significant in that it notes 
several eye problems, including the service-connected 
disability, but it does not link any of these other problems 
to the service-connected condition.  Rather, it provides a 
medical opinion linking the Veteran's current symptoms to the 
non-service-connected chronic blepharitis.  

A VA optometry clinic note, dated in March 2005, shows the 
Veteran complained of itchy eyes.  Specifically, the left eye 
was itchy and had a foreign body sensation for the duration 
of one day.  He reported no other visual complaints.  He had 
a history of chemical burns, with lye, in 1952 or 1953.  He 
did not suffer a permanent loss of vision.  He had a presumed 
Thygeson's disease.  Visual acuity with his current glasses 
was 20/25 on the right and 20/20 on the left.  Slit lamp 
examination disclosed inferior scarring and vessel 
encroachment of the right cornea.  Both eyes had numerous 
very faint and small punctuate opacities which shed 
fluorescein.  There was moderate staining centrally of the 
right eye and moderate staining inferiorly of the left eye, 
with an 8 second TBUT of both eyes.  The conjunctivae had 
mild injection, bilaterally.  The anterior chambers were 
quiet.  The irides were intact.  The lenses had trace nuclear 
sclerosis with vacuoles.  The assessment was: dry eye 
syndrome, both eyes; nocturnal lagophthalmos, possible 
related to a history of Graves' disease; Thygeson's keratitis 
of both eyes; chronic blepharitis of both eyes; mild glaucoma 
suspected, based on history; self reported history of Graves' 
disease, and, cornea scarring due to remote lye exposure.  
Punctal plug insertions were done for each eye, without 
complications.  

In April 2005, a private optometrist, S. F. T., O.D., 
reported that the Veteran was seen for evaluation of a 
gravelly feeling in both eyes, which had been a recurrent 
problem for 40 years.  He used artificial tears for comfort 
and to improve his vision.  Objectively, there was dense 
scarring at the inferior limbus extending from 3 o'clock to 9 
o'clock and spreading onto the cornea.  That was not a 
typical aging pattern and it was the doctor's impression that 
it was the result of the injury sustained 40 years earlier.  

In April 2005, the Veteran was seen by a private physician 
for a VA evaluation of his eyes.  He recounted the episode 
during service when, while using lye to clean a sink, some 
exploded from the drain and went into his eyes.  Ever since 
he had a gravelly, gritty feeling in his eyes.  He still had 
a sensation of gravel or foreign bodies in his eyes.  He felt 
that his vision did not totally return.  He became and 
remained light sensitive.  He currently used eye drops and 
medication.  The physician reviewed notes from a previous 
examination in February 2003.  Objectively, the Veteran's 
best corrected visual acuity was 20/20 in each eye.  Both 
eyes showed moderate constriction of visual fields, the right 
being greater than the left.  Diagrams showed an average 
concentric contraction of 36.125 degrees on the right and 
48.125 degrees on the left.  Eye movement was full and 
normal.  Intraocular pressure was 14 mm Hg. on the right and 
12 mm Hg. on the left.  Pupils were equal and reacted 
normally.  There was no afferent papillary defect.  External 
examination showed the eyes were symmetrical with slightly 
shallow orbits.  The lids and lashes had slight debris.  
There was probably 4 to 5 millimeters of exposure between the 
lower lids and the lower limbus with the eyes in the primary 
position.  The conjunctivae had, inferiorly on both eyes, an 
ingrowth of vessels into the cornea, the right slightly 
greater than the left, but neither pannus extended far onto 
the cornea.  Slit lamp examination showed the cornea was 
clear.  No other abnormalities were seen.  The anterior 
chambers were deep and clear.  The lenses had mild nuclear 
sclerotic changes.   The assessment was alkaline burn to the 
conjunctiva and cornea, bilateral, July 4, 1954; and mild 
nuclear sclerotic cataracts.  The doctor expressed the 
opinion that the Veteran had not developed additional 
secondary eye problems as a result of lye burns to his eyes.  
The doctor explained that the Veteran had scars on the lower 
aspects of both corneas.  The scarring was definite and 
distinct, but minimal, and did not interfere with visual 
function.  The examiner stated that the scars did not change 
and that they were probably no more now than what was present 
when his eyes finished healing in late 1954.  

A December 2005 VA optometry clinic note shows the Veteran 
returned for follow-up for dry eye syndrome.  He was using 
medication and artificial tears and noticed some improvement.  
Visual acuity with his current glasses was 20/30 on the right 
and 20/20 on the left.  Slit lamp examination revealed his 
eye lids had a moderate to severe scurf with 2 millimeter 
lagophthalmos upon closing the eye lids.  The cornea of the 
right eye had inferior scarring with vessel encroachment.  
The cornea appeared elevated slightly in the inferior nasal 
portion of the right eye.  The right eye had numerous 
scattered subepithelial opacities throughout the cornea.  
Both eyes had scattered very faint and small punctuate 
opacities which shed fluorescein.  There were mild areas of 
staining inferior in both eyes.  The conjunctivae had mild 
injection bilaterally.  Inferior injection was the greatest.  
The palpebral conjunctivae showed mild injection and 
papillae, bilaterally.  The anterior chambers were quiet.  
The irides were intact.  The lenses had 1+ nuclear sclerosis 
with vacuoles.  The assessment was dry eye syndrome, both 
eyes, improved with medication; nocturnal lagophthalmos, 
possibly related to corneal scarring; history of Thygeson's 
keratitis, bilaterally; chronic blepharitis, bilaterally; 
mild glaucoma suspect based on history; self reported history 
of Graves' disease; and cornea scarring due to remote lye 
exposure.  Another VA optometrist concurred in the findings.  

A VA clinical note shows the Veteran returned, in August 
2006, for dry eye syndrome.  He did not feel that one 
medication helped, although another seemed to help.  
Significant history included chemical burns to both eyes in 
1952 or 1953.  Visual acuity with his current glasses was 
20/25 for both eyes.  The examination disclosed mild/moderate 
scurf with 2 millimeter lagophthalmos upon closing the eye 
lids.  A plug was in place in the right eye.  There was no 
plug in the left eye.  The cornea of both eyes had inferior 
scarring with vessel encroachment, the right greater than the 
left.  The cornea appeared elevated slightly in the inferior 
nasal portion of the right eye.  There were mild areas of 
staining inferior in both eyes.  The conjunctivae had mild 
injection bilaterally.  Inferior injection was the greatest.  
The palpebral conjunctivae showed mild injection and 
papillae, bilaterally.  The anterior chambers were quiet.  
The irides were intact.  The lenses had 1+ nuclear sclerosis 
with vacuoles.  The assessment was dry eye syndrome, both 
eyes, now denies improvement with medication; nocturnal 
lagophthalmos; chronic blepharitis, bilaterally; self 
reported history of Graves' disease; and cornea scarring due 
to remote lye exposure, symptomatic since this event.  
Medication was changed.  

Notes show the Veteran was seen again in October 2006 for 
follow-up for dry eye syndrome.  It was noted that his eye 
drops had been changed.  He used them for 3 days and 
discontinued, because they made his eyes burn.  He used 
tearigen once or twice daily to control symptoms.  Ocular 
history included chemical burns to both eyes in 1952 or 1953.  
He stated that he had dry eye syndrome since that time.  He 
did not suffer permanent loss of vision.  He had had a failed 
punctal occlusion and failed use of Restasis.  He also gave a 
history of hyperthyroidism (Graves disease), diagnosed in 
1972 and treated with irradiation.  He was currently using a 
thyroid supplement.  He also had hypertension and 
hypercholesterolemia.  Visual acuity with his current glasses 
was 20/40 on the right and 20/20 on the left.  Slit lamp 
examination revealed mild/moderate scurf with 2 millimeter 
lagophthalmos upon closing the eye lids.  A plug was in place 
in the right eye.  There was no plug in the left eye.  The 
cornea of both eyes had inferior scarring with vessel 
encroachment, the right greater than the left.  The cornea 
appeared elevated slightly in the inferior nasal portion of 
the right eye.  There were mild areas of staining inferior in 
both eyes.  The conjunctivae had mild injection, bilaterally.  
Inferior injection was the greatest.  The palpebral 
conjunctivae showed mild injection and papillae, bilaterally.  
The anterior chambers were quiet.  The irides were intact.  
The lenses had 1+ nuclear sclerosis with vacuoles.  The 
assessment was dry eye syndrome, both eyes, denies benefit 
from any treatment attempted except tears despite 
documentation to the contrary at previous examinations; 
nocturnal lagophthalmos; chronic blepharitis, bilaterally; 
and cornea scarring due to remote lye exposure, symptomatic 
since this event.  Only tears were continued.  

In April 2007, the Veteran returned needing new glasses, the 
current ones being in poor repair.  He stated that Systane 
(last time tearigen) once or twice daily controlled symptoms.  
Ocular history included chemical burns to both eyes in 1952 
or 1953.  He reported that he had dry eye syndrome since that 
time.  He did not suffer permanent loss of vision.  He had 
had a failed punctal occlusion and failed use of Restasis.  
There was a presumed Thygeson's disease at times.  His 
history included hyperthyroidism (Graves disease), diagnosed 
in 1972 and treated with irradiation.  He was currently using 
a thyroid supplement.  He also had hypertension and 
hypercholesterolemia.  Visual acuity with his current glasses 
was 20/40 on the right and 20/25 on the left.  Slit lamp 
examination revealed mild/moderate scurf with 2 millimeter 
lagophthalmos upon closing the eye lids.  A plug was in place 
in the right eye.  There was no plug in the left eye.  Both 
cornea had inferior scarring with vessel encroachment, the 
right greater than the left.  The cornea appeared elevated 
slightly in the inferior nasal portion of the right eye.  
There were mild areas of staining inferior in both eyes.  The 
conjunctivae had mild injection, bilaterally.  Inferior 
injection was the greatest.  The palpebral conjunctivae 
showed mild injection and papillae, bilaterally.  The 
anterior chambers were quiet.  The irides were intact.  The 
lenses had 1+ nuclear sclerosis with vacuoles.  The 
assessment was dry eye syndrome, both eyes, states controlled 
with Systane and cornea scarring due to remote lye exposure, 
symptomatic since this event.  Only tears were continued.  

An October 2007 VA optometry clinic note shows the Veteran 
presented for evaluation of eye glasses and dry eye.  He was 
upset with a new prescription and reported that he could not 
see near or far with them in either eye.  He reported that he 
continued to have dry eye and had adequate relief from 
artificial tears and lubricating ointment at night.  His 
ocular history included chemical burns to both eyes in 1952 
or 1953.  He said that he had had symptomatic dry eye 
syndrome since that time.  He did not suffer permanent loss 
of vision.  He had had a failed punctal occlusion and failed 
use of Restasis.  There was a presumed Thygeson's disease at 
times.  His history included hyperthyroidism (Graves 
disease), diagnosed in 1972 and treated with irradiation.  He 
was currently using a thyroid supplement.  He also had 
hypertension and hypercholesterolemia.  Visual acuity with 
his current glasses was 20/40 on the right and 20/70 on the 
left.  Changes in refraction produced 20/20 visual acuity in 
both eyes.  Slit lamp examination revealed mild/moderate 
scurf with 2 millimeter lagophthalmos upon closing the eye 
lids.  A plug was in place in the right eye.  There was no 
plug in the left eye.  Both cornea had inferior scarring with 
vessel encroachment, the right greater than the left.  The 
cornea appeared elevated slightly in the inferior nasal 
portion of the right eye.  There were mild areas of staining 
inferior in both eyes.  The conjunctivae had mild injection, 
bilaterally.  Inferior injection was the greatest.  The 
palpebral conjunctivae showed mild injection and papillae, 
bilaterally.  The anterior chambers were quiet.  The irides 
were intact.  The lenses had 1+ nuclear sclerosis with 
vacuoles.  The assessment was dry eye syndrome, both eyes, 
states controlled with Systane; cornea scarring due to remote 
lye exposure, symptomatic since this event; and hyperopia, 
astigmatism, and presbyopia, bilaterally.  

The Veteran came to the VA emergency department in August 
2008 with a complaint of his right eye being red and watering 
with a drop of blood.  Examination disclosed the right lower 
eye lid was chemotic and more swollen at the lid margin in 
the middle.  There was an are of infraorbital edema.  The 
assessment was a developing hordeolum.  Medication and warm 
compresses were recommended.  

In December 2008, a private physician and eye surgeon wrote a 
detailed summary of the Veteran's eye problems for the VA 
medical center.  It was noted that a doctor in their office 
had seen the Veteran in 1997 and 2003 and the writing 
physician had seen the Veteran in April 2005.  The Veteran 
sustained an eye injury in July 1954 when his eyes were 
accidentally splashed with lye.  His eyes were irrigated and 
he spent the next month in the hospital being treated for his 
injuries.  He reported that his eye felt irritable since that 
time and felt that his vision never recovered to the point it 
was prior to the injury.  In 1997, his best corrected visual 
acuity was 20/25 in each eye.  In 2003, the best corrected 
visual acuity was 20/25 on the right and 20/20 on the left.  
Both eyes were correctable to 20/20 in April 2005.  The 
scarring of the cornea and the ingrowth of vessels was 
estimated to be about 2.5 millimeters into the inferior 
cornea of the right eye and less into the inferior cornea of 
the left eye.  Those were characteristic of a chemical injury 
to the eye.  No other changes or injuries to the cornea or 
conjunctiva could be appreciated that might be related to the 
chemical injury sustained in service in 1954.  The assessment 
was burn to conjunctiva and cornea, bilateral, July 4, 1954; 
and nuclear sclerotic cataract, mild, bilateral.  The 
physician responded to specific questions.  

The doctor was asked if the Veteran had a current eye problem 
caused by or a result of his service-connected eye injury.  
The doctor responded that the Veteran had scarring of the 
lower corneal area of each eye caused by or a result of his 
lye burn while in service.  The doctor explained that the 
lower portion of each cornea had scar tissue typical of a 
strong chemical injury documented to have been lye and the 
injury occurred while in service.  

The doctor was asked if the Veteran's current eye problems, 
that of dry eye syndrome/tear film insufficiency and 
lagophthalmos where due to the eye injury in service.  He 
responded that they were not the result of the service-
connected eye injury with lye.  He explained that alkaline or 
lye injuries to the eyes can be very severe.  Fortunately, 
the care he received appears to have limited his injury to a 
small area of the lower cornea in each eye.  Once such an 
injury is healed, it is permanent and does not go away or 
increase as the years go by.  The doctor emphasized that, 
"The area of damage to the lower corneal area of each eye is 
small.  It is considered permanent, stable and not expected 
to cause any problems specifically related to this injury in 
future years."  

The doctor went on to write that the lagophthalmos was not 
due to the chemical injuries sustained in service.  It was 
pointed out that the VA optometrists and two ophthalmologists 
who had examined his eyes had suggested that there was a 
detectable injury to the conjunctiva which might produce his 
symptoms.  If the lye injury were to cause a deficiency in 
the tear film, a significant degree of damage or harm to the 
conjunctiva should be easily noted.  Likewise, if the lye 
injury was contributory to lagophthalmos, conjunctival 
scarring should be so significant as to create contraction of 
the lower conjunctival cul-de-sac with mechanical retraction 
of the lower lids.  Those changes were not present.  

The doctor noted that while the Veteran currently related 
that his symptoms dated to the time of the injury, the 
symptoms he has are highly characteristic of what would be 
expected of someone who has reached 73 years of age and has 
lagophthalmos, the slight exposure of the eye at night due to 
inadequate closure of the lids, and the normal attrition of 
tear film components occurring with age.  

Conclusion

In March 2005, the Veteran wrote that he had Thygeson's 
keratitis in both eyes along with keratitis sicca/dry eye 
syndrome.  He stated that he also had conjunctivitis and 
chronic blepharitis in both eyes.  He also reported mild 
glaucoma in both eyes as well as iritis.  He asserted that 
these eye problems all started with his injury in service.  
The service-connected eye disability reportedly caused pain, 
impairment of visual acuity, episodic incapacity, eye rest 
requirements, and excessive tearing.  The Veteran is 
competent to report what he experiences, things like a 
sensation of gravel in the eye, pain, and visual impairment.  
However, he does not have the medical expertise to diagnose 
the cause of his eye problems or to link one medical 
condition to another medical condition.  That requires the 
opinion of a trained medical professional.  See 38 C.F.R. 
§ 3.159; see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Similarly, at his Board hearing in March 2009, the Veteran 
testified of having repeated eye infections of a bacterial, 
viral, and fungal nature.  Here again, while a lay witness is 
competent to describe the symptoms he experiences, the nature 
of infections would require a diagnosis from a trained 
medical professional.  In this case, the Veteran has had 
numerous recent eye examinations and no doctor or other 
medical professional has documented seeing the Veteran for 
recurrent infections, diagnosing recurrent infections, or 
treating the Veteran for recurrent infections.  In the 
absence of a competent diagnosis, the most we can say is that 
the Veteran has eye symptoms.  We are unable to conclude that 
the symptoms he experiences are recurrent infections; and, 
more importantly, we cannot conclude that the symptoms he 
reports are due to the service-connected disability.  Id.  

On several recent visits, VA optometrists have entered 
assessments to the effect that the Veteran's eyes have been 
symptomatic since the injury in service.  This assessment is 
clearly based on the history provided by the Veteran.  Such a 
mere repetition of the Veteran's claim, even by medical 
doctors, is not sufficient to link the Veteran's various eye 
symptoms to his service-connected disability.  See Swann v. 
Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 
342 (1995).  The only thing these notes contain that links 
the current symptoms to service is the Veteran's assertion 
that the symptoms have been present since service.  There is 
no medical analysis of evidence of record.  Particularly, 
there is no medical analysis of the nature of chemical 
scarring.  Further, there is no analysis of the documented 
medical history.  

In fact the claim is contrary to the documented medical 
history.  The Veteran was seen twice in 2000 for his eyes and 
there were no complaints of dry eye.  Since the documented 
history does not support a continuity of dry eye symptoms, 
those symptoms can not be reasonably associated with the long 
stable residuals of the eye injury in service.  Thus, the 
recent assessments to the effect that the Veteran has 
symptoms since service are not persuasive.  They are 
outweighed by the well reasoned analysis of the 
ophthalmologist who examined the Veteran and reviewed the 
record.  Specifically, in his April 2005 and December 2008 
reports, the private ophthalmologist wrote that the nature of 
chemical scars was that they were stable and did not change 
and that the Veteran would have to have much more extensive 
scarring to produce the claimed symptoms.  The 
ophthalmologist further explained that the dry eye and 
lagophthalmos where more likely related to the Veteran's age.  
The Board finds the ophthalmologist's opinion to be the most 
persuasive because it is well explained and consistent with 
the record.  

Consequently, the Board finds that the service-connected eye 
disability is manifested by scarring of the cornea and the 
ingrowth of vessels estimated to be about 2.5 millimeters 
into the inferior cornea of the right eye and less into the 
inferior cornea of the left eye.  There is no loss of visual 
acuity, active conjunctivitis, dry eyes, lagophthalmos, 
keratitis, blepharitis, glaucoma, cataracts, or other eye 
disability associated with the well healed, stable service-
connected scars.  Therefore, the service-connected eye 
disability does not approximate any applicable criteria for a 
rating in excess of the current 10 percent.  38 C.F.R. 
§§ 4.7, 4.84a.  The Board is driven to this conclusion by the 
preponderance of the medical evidence, which outweighs the 
Veteran's claims by a significant margin.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in Hart 
v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that the service-
connected eye condition has not significantly changed and 
uniform rating is appropriate in this case.  At no time 
during the rating period has the eye disability exceeded any 
criteria for a 10 percent rating.  

Bilateral Hearing Loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
38 C.F.R. § 4.85.  The rating schedule establishes 11 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. Part 4, § 4.85 and Code 6100.  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that the assignment of disability ratings for 
hearing impairment are derived at by a mechanical application 
of the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

The Veteran recently submitted the report of private 
audiological testing, in December 2000, pure tone thresholds, 
in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
15
30
60
65
43
Left
25
45
65
60
49

Speech audiometry revealed speech recognition ability of 100 
percent correct in the right ear and 92 percent correct in 
the left ear.  These audiologic results produce a numeric 
designation of "I" for the right ear and "I" for the left 
ear.  When these numeric designations are applied to the 
rating criteria, the result is a noncompensable rating.  38 
C.F.R. Part 4, including § 4.85, and Code 6100.  Based on 
these findings, hearing aids were recommended.  

On the authorized VA audiological evaluation, in February 
2003, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
15
30
50
70
41
Left
15
50
65
70
50

Speech audiometry revealed speech recognition ability of 94 
percent correct in the right ear and 92 percent correct in 
the left ear.  These audiologic results produce a numeric 
designation of "I" for the right ear and "I" for the left 
ear.  When these numeric designations are applied to the 
rating criteria, the result is a noncompensable rating.  38 
C.F.R. Part 4, including § 4.85, and Code 6100.  

On the authorized VA audiological evaluation, in December 
2005, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
30
45
65
70
53
Left
35
65
75
75
63

Speech audiometry revealed speech recognition ability of 96 
percent correct in both ears.  These audiologic results 
produce a numeric designation of "I" for the right ear and 
"II" for the left ear.  When these numeric designations are 
applied to the rating criteria, the result is a 
noncompensable rating.  38 C.F.R. Part 4, including § 4.85, 
and Code 6100.  

In a letter dated in December 2005, a private physician 
discussed his review of the Veteran's hearing loss.  It was 
increasing and he was a good candidate for amplification.  

On the authorized VA audiological evaluation, in November 
2008, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
35
55
70
75
59
Left
40
50
70
70
58

Speech audiometry revealed speech recognition ability of 94 
percent correct in both ears.  These audiologic results 
produce a numeric designation of "II" for the right ear and 
"II" for the left ear.  When these numeric designations are 
applied to the rating criteria, the result is a 
noncompensable rating.  38 C.F.R. Part 4, including § 4.85, 
and Code 6100.  

Conclusion

Initially, the Board notes that a private examiner 
recommended hearing aids in 2000 and a doctor who examined 
the Veteran on behalf of VA in December 2005 also agreed that 
he might benefit from amplification.  However, the use of 
hearing aids is not a basis for a compensable rating.  As 
discussed above, the ratings for compensation purposes are 
based on objective audiometric findings.  These do indeed 
show a worsening of the service-connected hearing loss, 
migrating from category "I" for each ear to category "II" 
for each ear.  However, this still does not reach the level 
of impairment required for compensation.  Consequently, a 
compensable rating cannot be assigned.  The audiometric 
findings have consistently shown that a noncompensable rating 
is appropriate for the Veteran's level of hearing loss.  
These audiometric findings form a preponderance of evidence 
that outweighs the Veteran's assessment of his hearing loss.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  

The Board has considered the issues raised by the Court in 
Hart and whether staged ratings should be assigned.  We 
conclude that the hearing loss has not significantly changed 
and uniform rating is appropriate in this case.  At no time 
during the rating period has the service-connected hearing 
loss met the criteria for a compensable rating.  

Other Criteria and Extraschedular Rating

For both eye disability and hearing loss claims, the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2008) have been considered 
whether or not they were raised by the Veteran as required by 
the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2008).  In this regard, the Board finds that 
there has been no showing by the Veteran that these service-
connected disabilities have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 10 percent for residuals of 
chemical lye burns to the conjunctiva and cornea of both 
eyes, with minimal scarring of the corneas is denied.  

A compensable disability rating for a bilateral hearing loss 
disability is denied.  


REMAND

A TDIU rating is based on service-connected disabilities, 
without regard to non-service-connected disorders or 
advancing age.  38 C.F.R. §§ 3.340, 3.341 (2008).  The 
Veteran is 73 years of age.  His service-connected 
disabilities are: posttraumatic stress disorder (PTSD), rated 
at 70 percent; residuals of chemical lye burn to the 
conjunctiva and cornea of both eye, with minimal scarring of 
the corneas, rated at 10 percent; tinnitus, rated at 10 
percent; hypertension, rated at 10 percent; gastroesophageal 
reflux disease, rated at 10 percent; bilateral hearing loss, 
rated as noncompensable; and, hemorrhoids, rated as 
noncompensable.  The combined service connection disability 
rating is 80 percent.  

The Board must base its decision on the medical evidence.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In this 
case, the evidence is equivocal.  In a recent closing 
statement, a VA vocational rehabilitation counselor wrote 
that the Veteran had secured employment, liked the work and 
planned to stay.  Since it appeared that the Veteran was able 
to secure employment within his aptitudes, interests and 
abilities, the file was being closed.  

The most recent detailed psychologic evaluation of the 
Veteran, in January 2008, concluded with a global assessment 
of functioning (GAF) score of 46.  The GAF is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF of 41 to 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  DSM-IV, at 32; 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, the 
examiner noted that the Veteran was currently employed at 40 
hours a week for the past 7 months.  He had retired from 
service over 20 years earlier and was not employed until this 
year.  He felt some improvement in self esteem after taking 
the job.  It distracted him from PTSD, anxieties and 
depression.  He regarded it as helpful.  So, within the same 
report there is evidence that the Veteran can work and that 
it is good for him, as well as evidence that he might be 
unable to keep a job.  The Veteran subsequently testified 
that he was no longer working.  

Given the conflicts within the evidence, the Veteran should 
be given a current examination with a medical opinion that 
specifically addresses the TDIU criteria.  Since the 
Veteran's most significant service-connected disability is 
psychiatric, the examination should be conducted by a 
psychiatrist, that is a specialist in mental health who is 
also a medical doctor (M.D.) who will have the medical 
expertise to evaluate the industrial impact of all of the 
service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
a VA examination by a psychiatrist, 
i.e. a medical doctor.  The claims 
folder should be made available to the 
doctor for review in conjunction with 
the examination.  Any tests or studies 
need to respond to the following 
inquiries should be done.  The examiner 
should provide a complete explanation.  

Is it at least as likely as not that 
the service-connected disabilities are 
sufficient to produce unemployability 
without regard to advancing age?  See 
38 C.F.R. § 3.341.  That is, do the 
service-connected disabilities result 
in impairment of mind or body which is 
sufficient to render it impossible for 
the average person to follow a 
substantially gainful occupation?  See 
38 C.F.R. § 3.340.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

2.  Thereafter, the RO should readjudicate 
this claim in light of any evidence added 
to the record.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


